Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/997,215 filed on 4 June 2018. The response filed 5 January 2021 amends claims 1, 5, 14, and 19, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5 January 2021 has been entered.

Response to Arguments
The response filed 5 January 2021 addresses the Drawing objections made on the 5 October 2020 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the tenant data 114 not mentioned in the specification, Applicant amended paragraph 0019 of the Specification to recite “tenant database 22 for storing tenant data 114.” This amendment is found persuasive. Regarding user storage 114 not mentioned in the drawings, Applicant amended paragraph 0038 to recite “user storage (e.g., tenant data 114).” This amendment is found persuasive. Regarding producer component 314 not mentioned in the drawings, Applicant amended paragraphs 0080-0083 to recite producer 302. This amendment is found persuasive. Regarding staging table 315 not mentioned in the drawings, Applicant amended the specification to only recite “staging table 310.” Regarding message log writer 315 not mentioned in the drawings, Applicant amended paragraph 0110 to recite “an axillary send log writer slot (SLW) 315 (the send long writer 315 may also be referred to as a "message log writer 315" or "MWL 315").” This amendment is found persuasive. Regarding LWL 315 not mentioned in the drawings, Applicant removed this acronym from the specification. This amendment is found persuasive. Regarding Job Detail form 400, it is recited in FIG. 4 and paragraphs 0128 and 0131 of the specification. Thus, all of the Drawing objections are hereby withdrawn.
The response filed 5 January 2021 addresses the Specification objections made on the 5 October 2020 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the incorrect acronym CBDO for custom database objects, Applicant has replaced CBDO with CDBO in paragraphs 0071, 0133, 0134, 

Independent Claims 1, 10, and 19
On page 10 of the response filed 5 January 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 5 October 2020 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On page 10, Applicant argues that neither Simone, Yang, nor Maheshwari of the Simone/Yang/Maheshwari system teaches or suggests “tenant platforms.” Applicant argues that the Examiner agreed “during the telephonic interview that amending the independent claims as proposed during the interview should overcome the current art-based rejections.”  	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of “tenant platform.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. As per the specification, paragraph 0064 states “one or more tenant platforms (TPs) 370” and paragraph 0065 states “the TPs 370 (also referred to as "message sending platforms," "client platforms," or the like).” Thus, Applicant’s specification supports tenant platform 370 to be the same as a client platform. Therefore, Examiner finds this argument unpersuasive. 

Dependent Claims 2-9, 11-18, and 20
On page 10 of the response filed 5 January 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 5 October 2020 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Interpretation
Claims 1, 14, and 19 recite “a tenant platform.” Paragraph 0028 of Applicant’s specification states that a user of user system 12 may be a subscriber of on-demand services provided by the system 16. Paragraph 0065 of Applicant’s specification states that user systems 12 are subscribers of tenant platform 370. Thus, for the purpose of this examination, Examiner will interpret a tenant platform to be one of a plurality of user systems 12.
Claim 19 recites “send logging templates” and “a send logging definition.” As per paragraph 0072, a send logging definition is also referred to as a sending logging template. Thus, for the purpose of this examination, Examiner will interpret these limitations to be the same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the built message." There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner will interpret claim 20 to recite “The system of claim 19.”
Claims 11-18 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.
Claim 20 recites the limitation "the system of claim 18." However, the MSJs mentioned in the claims have sufficient antecedent basis for claim 19. Thus, there is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner will interpret claim 20 to recite “The system of claim 19.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0006037 A1 to Simone et al, US PGPUB 2016/0294748 Al to Yang at al, and US PGPUB 2018/0181900 A1 to Huggins.
Regarding Claim 1, Simone discloses one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a message server is operable to cause the message server (FIG. 1, 0014-0016, and 0023 provides for machine-readable storage media having instructions executed by processor system 17 of on-demand database service system 16, i.e. a message server) to:  	in response to receipt of a message send request (MSR) from a tenant platform of a set of tenant platforms (FIG. 2, 0020, 0026-0027 provides for system 16 receiving application developers' creation and management requests, i.e. a MSR, from a third party developer application on user system 12, i.e. a tenant platform, of a set of user systems 12),  		identify a message definition associated with the tenant platform (FIG. 2 and 0025-0027 provides for system 16 identifying application setup mechanism 38, i.e. a message definition, associated with the application developers' creation and management of user system 12);  		identify a message logging configuration (0026 provides for system 16 identifying tenant data storage 22), the message logging configuration defining data (0026 provides for tenant data storage 22 defines tenant data 23, i.e. data items, generated according to the application developers' creation and management request on user system 12, i.e. a MSR, to be stored in individual tenant space 104, i.e. a CDBO);  		construct a message to be sent to a recipient (0019 provides for system 16 construct HTTP messages to be sent to an HTTP client), 		write, during the construction of the message, the data items to a staging table (0016 and 0021 provides for system 16 stores/writes, during HTTP message construction, tenant data into tables, i.e. a staging table), and  	write the data items from the staging table to the CDBO (0016 and 0026 provides for system 16 writes tenant data from tables into individual tenant space 104). 	Simone doesn’t explicitly disclose the message definition defining how to generate a message to be sent to a recipient indicated by the MSR; wherein the data items are of a message; wherein the constructed message is sent according to the message definition and in response to the interaction defined by the message definition; and wherein the data items are written from the staging table to the CDBO at a predefined interval. 	Yang, in a similar field of endeavor, discloses a message definition defining how to generate a message to be sent to a recipient indicated by a MSR (FIG. 1, 0069, and 0099 provides for a message template defining how to generate a message to be sent to a client device 104 indicated by a web request); 	wherein data items are of a message (FIG. 5A and 0099 provides for wherein categories are of a message); and 	wherein a constructed message is sent according to the message definition and in response to an interaction defined by the message definition (FIG. 8B and 0148-0149 provides for wherein a generated message is sent according to a message template and in response to an interaction/event defined by the message template). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for categorizing types of messages for delivery. The message categorizations of Yang, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the message template. One of ordinary skill in the art would be motivated to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system in order to coordinate public accounts with various categories of message templates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system for the desirable purpose of constructing messages based on message categories defined in a message template. 	The Simone/Yang system doesn’t explicitly disclose wherein the data items are written from the staging table to the CDBO at a predefined interval. 	Huggins, in a similar field of endeavor, discloses wherein data items are written from a staging table to a CDBO at a predefined interval (FIG. 2, 0059, and 0062 provides for wherein recently added/updated data, i.e. data items, are harvested/written from an OLTP data store to a Data File 212 periodically). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Huggins for harvesting changes of data files. The data file updates of Huggins, when implemented with the on-demand document management system and database service of the Simone/Yang system, will allow one of ordinary skill in the art to deliver various types of messages based on the most updated information. One of ordinary skill in the art would be motivated to utilize the data file updates of Huggins with the on-demand document management system and database service of the Simone/Yang system in order to check a data store periodically for new information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the data file updates of Huggins with the on-demand document management system and database service of the Simone/Yang system for the desirable purpose of periodically checking for data store changes so that messages are delivered using the most updated information.
Regarding Claim 5, the Simone/Yang/Huggins system discloses the NTCRM of claim 1, wherein the MSR indicates a user interaction with the tenant platform that caused the MSR to be sent (Yang, 0099 and 0130 provides for wherein the web request, i.e. MSR, originating from the client device indicates a user interaction, such as a selection, that caused the request to be sent). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for 
Regarding Claim 10, Simone discloses a computer system to be employed as an Outgoing Message Manager (OMM) entity (FIG. 2 provides for app server 100 is employed as an on-demand database service system 16), the computer system comprising:  	a network interface (FIG. 1, network interface 20); 	a processor system coupled with a memory system (FIG. 1 and 0023 provides for processor system 17 coupled with memory), the processor system configurable to:  		identify a message definition and a message logging configuration indicated by the obtained message send data (FIG. 2 and 0025-0027 provides for system 16 identifying application setup mechanism 38, i.e. a message definition, and tenant data storage 22, i.e. a message logging configuration associated with the application developers' creation and management of user system 12);  		construct a message to be sent to one or more recipients (0019 provides for system 16 construct HTTP messages to be sent to an HTTP client), and  		during the construction of the message,  			write data items to a staging table (0016 and 0021 provides for during HTTP message construction, system 16 stores/writes tenant data into tables, i.e. a staging table), and  			write the data items from the staging table to a custom database object (CDBO) indicated by the message logging configuration (0016 and 0026 provides for system 16 writes tenant data from tables into individual tenant space 104 indicated by the tenant data storage 22); and  	the network interface is configurable to send the built message to the intended one or more recipients according to a message delivery mechanism indicated by the message send data or the message definition (FIG. 1, 0019, and 0026-0027 provides for wherein network interface 10 of system 16/HTTP application server 100 sends HTTP messages to the intended user system 12 according to a browser, i.e. a message delivery mechanism, indicated by the application setup mechanism 38 that support execution by subscribers). 	Simone doesn’t explicitly disclose wherein the network interface is configurable to obtain message send data from a message send job queue (MSJQ), the message send data indicating recipient-specific attributes; wherein the message is constructed according to the message definition and using the recipient-specific attributes; wherein data items are data items indicated by the message logging configuration; and wherein (FIG. 1 and 0034 provides for I/O Interface 118 is configurable to obtain output processing from a message template library 114), the message send data indicating recipient-specific attributes (0034 provides for the message data corresponds to public accounts); 	wherein the message is constructed according to the message definition and using the recipient-specific attributes (FIG. 1, 0069, and 0099 provides for wherein a message is constructed according to a message template defining how to generate a message to be sent to a client device 104 and using attributes indicated by a web request); and 	wherein data items are data items indicated by a message logging configuration (0099 and 0148-0149 provides for wherein messages data items are indicated by categories 504). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for categorizing types of messages for delivery. The message categorizations of Yang, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the message template. One of ordinary skill in the art would be motivated to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system in order to (FIG. 2, 0059, and 0062 provides for wherein recently added/updated data, i.e. data items, are harvested/written from an OLTP data store to a Data File 212 periodically). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Huggins for harvesting changes of data files. The data file updates of Huggins, when implemented with the on-demand document management system and database service of the Simone/Yang system, will allow one of ordinary skill in the art to deliver various types of messages based on the most updated information. One of ordinary skill in the art would be motivated to utilize the data file updates of Huggins with the on-demand document management system and database service of the Simone/Yang system in order to check a data store periodically for new information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the data file updates of Huggins with the on-demand 
Regarding Claim 14, the Simone/Yang/Huggins system discloses the computer system of claim 10, wherein recipient-specific attributes include one or more of attributes of the one or more recipients to be used to build personalized messages (Yang, FIG. 1, 0034, and 0099-0100 provides for wherein attributes indicated by public accounts include attributes used for targeted communications), content specific to the one or more recipients to be included in the message, and messages to be generated based on respective user interactions with a tenant platform. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for categorizing types of messages for delivery. The message categorizations of Yang, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the message template. One of ordinary skill in the art would be motivated to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system in order to coordinate public accounts with various categories of message templates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the message categorizations of Yang with the on-demand document management system and database service of the .

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Yang/Huggins system as applied to claims 1 and 10 above, and further in view of US PGPUB 2016/0350392 A1 to Rice et al.
Regarding Claim 2, the Simone/Yang/Huggins system discloses the NTCRM of claim 1. 	The Simone/Yang/Huggins system doesn’t explicitly disclose wherein execution of the instructions is operable to cause the message server to: generate the staging table to have a same structure as the CDBO. 	Rice, in a similar field of endeavor, discloses generate a staging table to have a same structure as a CDBO (0110 provides for generating a partitioned table and a partitioned database, wherein the same structure is “partitioned”). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rice for table partition manipulation operations. The partitioned data of Rice, when implemented with the on-demand document management system and database service of the Simone/Yang/Huggins system, will allow one of ordinary skill in the art to re-assign data to different partition groups. One of ordinary skill in the art would be motivated to utilize the partitioned data of Rice with the on-demand document management system and database service of the Simone/Yang/Huggins system in order to separately maintain respective tables. Therefore, the examiner concludes it would have been obvious to one 
Regarding Claim 3, the Simone/Yang/Huggins/Rice system discloses the NTCRM of claim 2, wherein execution of the instructions is operable to cause the message server to:  	shard the staging table into a plurality of partitions (Rice, 0110 provides for table partitioning), each of the plurality of partitions being located on a different storage device than other ones of the plurality of partitions (Rice, 0068 and 0110 provides for reassigning partitions to a different storage group, wherein those groups may be physically located in different storage locations). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rice for table partition manipulation operations. The partitioned data of Rice, when implemented with the on-demand document management system and database service of the Simone/Yang/Huggins system, will allow one of ordinary skill in the art to re-assign data to different partition groups in different physical locations. One of ordinary skill in the art would be motivated to utilize the partitioned data of Rice with the on-demand document management system and database service of the Simone/Yang/Huggins system in order to separately maintain respective tables and reduce latency access to data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the partitioned data of 
Regarding Claim 11, similar rejection where the computer program of claim 2 teaches the computer system of claim 11.
Regarding Claim 12, similar rejection where the computer program of claim 3 teaches the computer system of claim 12.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Yang/Huggins system as applied to claims 1 and 10 above, and further in view of US PGPUB 2015/0142844 A1 to Bruce et al.
Regarding Claim 4, the Simone/Yang/Huggins system discloses the NTCRM of claim 1. 	The Simone/Yang/Huggins system doesn’t explicitly disclose perform a chunking operation to write the data items from the staging table to the CDBO in sets of one or more chunks. 	Bruce, in a similar field of endeavor, discloses perform a chunking operation to write the data items from a staging table to a CDBO in sets of one or more chunks (0035 provides for chunking to write data items from a non-relational database environment, i.e. a staging table, to the relational database environment, i.e. a CDBO, in at least one chunk). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Bruce for 
Regarding Claim 13, similar rejection where the computer program of claim 4 teaches the computer system of claim 13.

Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Yang/Huggins system as applied to claims 5 and 14 above, and further in view of US PGPUB 2009/0132868 A1 to Chkodrov et al.
Regarding Claim 6, the Simone/Yang/Huggins system discloses the NTCRM of claim 5, wherein the message definition defines one or more message jobs (Yang, 0034 provides for wherein the message template defines one or more routing messages, i.e. message jobs), wherein each of the one or more message jobs is a set of related messages to be sent to a set of recipients (Yang, 0034 and 0148 provides for wherein each of the one or more routing messages is a set of messages to be sent to recipient user accounts, i.e. a set of recipients), and wherein the staging table is to only store data items related to messages of the message job (Yang, 0034 and 0148 provides for wherein the message template library 114, i.e. a staging table, stores the target account, i.e. data items related to messages of the message job), and to write the data items to the CDBO (Simone, col. 2 lines 23-46 and col. 5 line 50 – col. 6 line 14 provides for writing tenant data from one or more tenants/tables to individual tenant storage area, i.e. CDBO). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for categorizing types of messages for delivery. The message categorizations of Yang, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the message template. One of ordinary skill in the art would be motivated to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system in order to coordinate public accounts with various categories of message templates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system for the desirable purpose of constructing messages based on message categories defined in a message template. 	The Simone/Yang/Huggins system doesn’t explicitly disclose instantiate a (0048 provides for a message log writer of a message log, i.e. a LWL processor, for each of an accepted message), the LWL instance to write data items of a corresponding message job to the staging table (0048 provides for the message log writer writes messages to a secure storage space, i.e. a staging table)
Regarding Claim 9, the Simone/Yang/Huggins/Chkodrov system discloses the NTCRM of claim 6, wherein execution of the set of instructions is operable to cause the message server to:  	operate each LWL instance to delete the staging table after all the data items in the staging table have been transferred to the CDBO (Chkodrov, 0055 provides for each log writer deletes entries after all the writes in the entry have been written). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Chkodrov for deleting entries in a table. The entry deletion of Chkodrov, when implemented with the on-demand document management system and database service of the Simone/Yang/Huggins system, will allow one of ordinary skill in the art to reserve a limited amount of space in a storage area. One of ordinary skill in the art would be motivated to utilize the entry deletion of Chkodrov with the on-demand document management system and database service of the Simone/Yang/Huggins system in order to perform written operations in a seamless fashion. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the entry deletion of Chkodrov with the on-demand document management system and database service of the Simone/Yang/Huggins system for the desirable purpose of performing written operations using a limited amount of storage space.
Regarding Claim 15
Regarding Claim 18, similar rejection where the computer program of claim 9 teaches the computer system of claim 18.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Yang/Huggins/Chkodrov system as applied to claims 6 and 15 above, and further in view of US PGPUB 2016/0285623 A1 to Yoon et al.
Regarding Claim 7, the Simone/Yang/Huggins/Chkodrov system discloses the NTCRM of claim 6. 	The Simone/Yang/Huggins/Chkodrov system doesn’t explicitly disclose wherein each LWL instance is a background process that runs while a message construction process constructs the message. 	Yoon, in a similar field of endeavor, discloses wherein each LWL instance is a background process that runs while a message construction process constructs a message (0055 provides for wherein the log writer is a background process, wherein background processes run while other process perform functions). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yoon for explaining how a log writer can function as a background process. The background log writer of Yoon, when implemented with the on-demand document management system and database service of the Simone/Yang/Huggins/Chkodrov system, will allow one of ordinary skill in the art to write messages while other processes are performing user-facing operations. One of ordinary skill in the art would be motivated to utilize the background log writer of Yoon with the on-demand document management system and 
Regarding Claim 16, similar rejection where the computer program of claim 7 teaches the computer system of claim 16.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Yang/Huggins/Chkodrov system as applied to claims 6 and 15 above, and further in view of US PGPUB 2015/0207855 A1 to Hanckel.
Regarding Claim 8, the Simone/Yang/Huggins/Chkodrov system discloses the NTCRM of claim 6. 	The Simone/Yang/Huggins/Chkodrov system doesn’t explicitly disclose wherein each LWL instance is to shut down or transition to an idle mode when all data items in the staging table are transferred to the CDBO. 	Hanckel, in a similar field of endeavor, discloses wherein each LWL instance is to shut down or transition to an idle mode when all data items in a staging table are transferred to the CDBO (0043 provides for wherein each log writer logic 320 is to wait, i.e. shut down, for a predefined period of time after writing batches). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hanckel for a log 
Regarding Claim 17, similar rejection where the computer program of claim 8 teaches the computer system of claim 17.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0006037 A1 to Simone et al, US PGPUB 2019/0386945 A1 to Wills et al, and US PGPUB 2018/0181900 A1 to Huggins.
Regarding Claim 19, Simone discloses a system to provide a message send logging for a set of tenants (FIG. 2, environment 10), the system comprising:  	a plurality of application (app) servers (FIG. 2, app servers 100 1-n), wherein each app server of the plurality of app servers (FIG. 2, each on-demand database service system 16 of app server 100) are configurable to:  		obtain send definitions and send logging templates from one or more tenant platforms (FIG. 2 and 0025-0027 provides for system 16 identifying/obtaining application setup mechanism 38, i.e. a send definition, and tenant data storage 22, i.e. send logging templates, associated with the application developers' creation and management of user system 12),  		store the send definitions and the send logging templates in corresponding tenant spaces of the one or more tenant platforms (FIG. 2 and 0025-0027 provides for system 16 storing application setup mechanism 38 and tenant data storage 22 with corresponding tenant space 112 of user system 12), and  		store, in response to receipt of individual message send requests (MSRs) from respective tenant platforms of the one or more tenant platforms (FIG. 2, 0020, 0026-0027 provides for system 16 receiving application developers' creation and management requests, i.e. a MSR, from a third party developer application on user system 12, i.e. a tenant platform, of a set of user systems 12), the individual MSRs in a message send job queue (MSJQ) as individual message send jobs (MSJs) (FIG. 3, 0027, and 0095 provides for the individual application developers' creation and management requests, i.e. a MSRs, in application platform 18, i.e. a MSJQ, is saved as metadata for execution, i.e. a message send job); and  	a plurality of Outgoing Message Managers (OMMs) (FIG. 2 provides for Application Program Interface, or API 32), each OMM of the plurality of OMMs is configurable to:  		identify a send definition and a send logging definition (FIG. 2 and 0025-0027 provides for system 16 identifying/obtaining application setup mechanism 38, i.e. a send definition, and tenant data storage 22, i.e. send logging definition, associated with the application developers' creation and management of user system 12);  		construct a message to be sent to one or more intended recipients (0019 provides for system 16 construct HTTP messages to be sent to an HTTP client), and  		during the construction of the message,  			write data items indicated by the identified send logging template to a staging table (0016 and 0021 provides for during HTTP message construction, system 16 stores/writes tenant data indicated by tenant data storage 22, i.e. send logging template, into tables, i.e. a staging table), and  			write the data items from the staging table to a custom database object (CDBO) that is defined by a tenant defined by the send logging template (0016 and 0026 provides for system 16 writes tenant data from tables into individual tenant space 104, i.e. a CDBO, wherein the tenant space is defined by a tenant defined by the tenant data storage 22, i.e. the send logging template).  	Simone doesn’t explicitly disclose each OMM of the plurality of OMMs is configurable to obtain an MSJ from the MSJQ; wherein identifying a send definition and a send logging definition is based on information indicated by the obtained MSJ; wherein the constructed message is sent according to the identified send definition and based recipient-specific parameters indicated by the obtained MSJ; and wherein the data items are written at a predefined interval. 	Wills, in a similar field of endeavor, discloses wherein individual MSRs in a message send job queue (MSJQ) as individual message send jobs (MSJs) (0092-0093 provides for individual reaction in a job queue as jobs); 	wherein identifying a send definition and a send logging definition is based on information indicated by the obtained MSJ (0093 provides for wherein identifying priorities and message metadata is based on information indicated by the job); and 	wherein the constructed message is sent according to the identified send definition and based recipient-specific parameters indicated by the obtained MSJ (0093 provides for wherein the electronic message is sent according to the identified priorities and based on necessary computer resources, i.e. recipient-specific parameters, indicated by the obtained job). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wills for a communication platform with priorities and job queues. The job queue of Wills, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the priority of the communications. One of ordinary skill in the art would be motivated to utilize the job queue of Wills with the on-demand document management system and database service of the Simone system in order to process messages without overburdening the server circuitry. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the job queue of Wills with the on-demand document management system and database service of the Simone system for the desirable purpose of constructing messages based on prioritization and load balancing techniques.(FIG. 2, 0059, and 0062 provides for wherein recently added/updated data, i.e. data items, are harvested/written from an OLTP data store to a Data File 212 periodically). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Huggins for harvesting changes of data files. The data file updates of Huggins, when implemented with the on-demand document management system and database service of the Simone/Wills system, will allow one of ordinary skill in the art to deliver various types of messages based on the most updated information. One of ordinary skill in the art would be motivated to utilize the data file updates of Huggins with the on-demand document management system and database service of the Simone/Wills system in order to check a data store periodically for new information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the data file updates of Huggins with the on-demand document management system and database service of the Simone/Wills system for the desirable purpose of periodically checking for data store changes so that messages are delivered using the most updated information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Wills/Huggins system as applied to claim 19 above, and further in view of US PGPUB 2016/0350392 A1 to Rice et al.
Regarding Claim 20, the Simone/Wills/Huggins system discloses the system of claim 18. 	The Simone/Wills/Huggins system doesn’t explicitly disclose generate a staging table corresponding to each of the one or more MSJs; and partition or shard the staging table into a plurality of staging table partitions, each of the plurality of staging table partitions being located on different storage devices than other ones of the plurality of staging table partitions.  	Rice, in a similar field of endeavor, discloses generate a staging table corresponding to each of one or more MSJs (0110 provides for generating a partitioned table and a partitioned database, i.e. a MSJ, wherein the same structure is “partitioned”); and 	partition or shard the staging table into a plurality of staging table partitions (0110 provides for table partitioning), each of the plurality of staging table partitions being located on different storage devices than other ones of the plurality of staging table partitions (0068 and 0110 provides for reassigning partitions to a different storage group, wherein those groups may be physically located in different storage locations). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rice for table partition manipulation operations. The partitioned data of Rice, when implemented with the on-demand document management system and database service of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0134573 A1 to Gagliardi et al discloses individual flows in a channel.
US PGPUB 2016/0350303 A1 to Fischer et al discloses a platform identified by a unique tenant ID.
US PGPUB 2018/0026877 A1 to Mysyk discloses a multi-tenant virtual private cloud.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459